Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability is in response to the RCE filed on 10/27/2020 and amendments authorized by Applicant on 11/9/2020. Claims 1-20 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/20200 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 9/1/2020 and 2/25/2021, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Hemavathy Perumal on 11/6/2020.
The application has been amended as follows: 

	
	Claim 1 (currently amended): A method, comprising: at a first device including at least one hardware processor:
receiving general private data identifying at least one type of privacy-sensitive data to protect;
collecting at least one type of real-time data, wherein the at least one type of real-time data is different from the general private data;
determining an inference privacy risk level associated with transmitting the at least one type of real-time data to a second device, wherein the inference privacy risk level indicates a degree of risk of inferring the general private data from transmitting the at least one type of real-time data; 
generating distorted data to release to the second device by applying a data distortion algorithm to at least a portion of the at least one type of real-time data to distort the portion of the at least one type of real-time data to a degree that satisfies a condition based on the inference privacy risk level and a first measure 
transmitting the distorted data to the second device;
determining the quality of the service provided by the second device in response to the transmitted distorted data; and
automatically dynamically updating the data distortion algorithm [[to]]based on one or more changes associated with a service provider providing the service based on the transmitted distorted data , to determine a maximum degree of data distortion that does not compromise the quality of service provided, wherein the one or more changes include additional data requested by the service provider providing a new or updated service.

	Claim 8 (currently amended): The method of claim 1, wherein the quality of the service provided is indicative of a quality of the service received at the first device from the second device in response to the transmitted distorted datathe service provider.

	Claim 15 (currently amended): A system, comprising:
at least one sensor configured to collect at least one type of real-time data;
one or more processors; and

more processors cause the one or more processors to perform operations including:
receiving general private data identifying at least one type of privacy-sensitive data to protect, wherein the at least one type of real-time data is different from the general private data;
determining an inference privacy risk level associated with transmitting the at least one type of real-time data to a first device, wherein the inference privacy risk level indicates a degree of risk of inferring the general private data from transmitting the at least one type of real-time data; 
generating distorted data to release to the second device by applying a data distortion algorithm to at least a portion of the at least one type of real-time data to distort the portion of the at least one type of real-time data to a degree that satisfies a condition based on the inference privacy risk level and a first measure of quality of service predicted from the release, wherein the first measure of quality of service represents utility of the distorted data in providing a service, and the portion of the at least one type of real-time data is distorted to the degree that does not compromise a quality of the service provided;
transmitting the distorted data to the second device;
determining the quality of the service provided by the second device in response to the transmitted distorted data; and
automatically dynamically updating the data distortion algorithm [[to]]based on one or more changes associated with a service provider providing the service based on the transmitted distorted data , to determine a maximum degree of data distortion that does not compromise the quality of service provided, wherein the one or more changes include additional data requested by the service provider providing a new or updated service.



	Claim 20 (currently amended): A non-transitory computer readable storage medium including instructions that when executed by a processor performs a method comprising:
receiving general private data identifying at least one type of privacy-sensitive data to protect;
collecting at least one type of real-time data, wherein the at least one type of real-time data is different from the general private data;
determining an inference privacy risk level associated with transmitting the at least one type of real-time data to a first device, wherein the inference privacy risk level indicates a degree of risk of inferring the general private data from transmitting the at least one type of real-time data; 
generating distorted data to release to the second device by applying a data distortion algorithm to at least a portion of the at least one type of real-time data to distort the portion of the at least one type of real-time data to a degree that satisfies a condition based on the inference privacy risk level and a first measure of quality of service predicted from the release, wherein the first measure of 
transmitting the distorted data to the second device;
determining the quality of the service provided; and
automatically dynamically updating the data distortion algorithm [[to]]based on one or more changes associated with a service provider providing the service based on the transmitted distorted data , to determine a maximum degree of data distortion that does not compromise the quality of service provided, wherein the one or more changes include additional data requested by the service provider providing a new or updated service.
 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant's arguments/amendments filed on 10/27/2020 make the record is clear regarding reasons for allowance and amendments authorized by Applicant’s representative on 11/9/2020. See MPEP 1302.14(1). According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (e) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for 
A final search was conducted on 11/14/2020 and the closest prior art fails to disclose, teach or even suggest “generating distorted data to release to the second device by applying a data distortion algorithm to at least a portion of the at least one type of real-time data to distort the portion of the at least one type of real-time data to a degree that satisfies a condition based on the inference privacy risk level and a first measure of quality of service predicted from the release, wherein the first measure of quality of service represents utility of the distorted data in providing a service, and the portion of the at least one type of real-time data is distorted to the degree that does not compromise a quality of the service provided; transmitting the distorted data to the second device; determining the quality of the service provided by the second device in response to the transmitted distorted data; and automatically dynamically updating the data distortion algorithm based on one or more changes associated with a service provider providing the service based on the transmitted distorted data and the quality of the service provided, to determine a maximum degree of data distortion that does not compromise the quality of service provided, wherein the one or more changes include additional data requested by the service provider providing a new or updated service.”  Applicant’s invention of being able to maximize data distortion in a quality of service provided is deemed novel, because it overcomes inventions where data is merely distorted during a transmission.  As a result the claims are in condition for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODERICK TOLENTINO whose telephone number is (571)272-2661.  The examiner can normally be reached on Mon- Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


RODERICK . TOLENTINO
Examiner
Art Unit 2439



/RODERICK TOLENTINO/Primary Examiner, Art Unit 2439